OPINION — AG — ** REAL ESTATE AUCTION — BROKER — CONSIDERATIONS ** (1) A PERSON EMPLOYED FOR A FEE OR OTHER VALUABLE CONSIDERATION TO CRY A REAL ESTATE AUCTION BE LICENSED EITHER AS A REAL ESTATE BROKER OR REAL ESTATE SALES ASSOCIATE. 59 Ohio St. 858-102 [59-858-102] AND 59 Ohio St. 858-301 [59-858-301] (2) PERSONS EMPLOYED FOR A FEE OR OTHER VALUABLE CONSIDERATION TO ADVERTISE A REAL ESTATE AUCTION WHO IS ENGAGED SOLELY IN THE ADVERTISING BUSINESS AND WHO DO NOT HOLD THEMSELVES OUT AS LISTING, SELLING, BUYING OR OFFERING TO BUY, EXCHANGING, RENTING OR LEASING ANY REAL ESTATE OR NEGOTIATING OR ATTEMPTING TO NEGOTIATE ANY SUCH ACTIVITIES NEED NOT BE LICENSED AS A REAL ESTATE BROKER OR SALES ASSOCIATE. 59 Ohio St. 858-102 [59-858-102], 59 Ohio St. 858-301 [59-858-301] (3) IT IS A QUESTION OF FACT WHETHER ONE WHO IS EMPLOYED FOR A FEE OR OTHER VALUABLE CONSIDERATION TO MANAGE OR MAKE PREPARATIONS FOR REAL ESTATE AUCTION MUST BE LICENSED AS EITHER A REAL ESTATE BROKER OR REAL ESTATE SALES ASSOCIATE AND THAT QUESTION IS NOT ADDRESSED BY THIS OPINION. 59 Ohio St. 858-102 [59-858-102] (4) AN AUCTIONEER WITHOUT A REAL ESTATE LICENSE MAY BE EMPLOYED TO ADVERTISE, MANAGE, AND CRY THE AUCTION OF PERSONAL PROPERTY DONE IN CONJUNCTION WITH THE AUCTION OF REAL PROPERTY BY A LICENSED REAL ESTATE BROKER OR SALES ASSOCIATE. 59 Ohio St. 858-102 [59-858-102], 59 Ohio St. 858-301 [59-858-301] (AUCTIONEER, ADVERTISING, PERSONAL PROPERTY INFLUENCE, DEFINITIONS, SELL AT AUCTION) CITE: 59 Ohio St. 858-102 [59-858-102](3), 59 Ohio St. 858-102 [59-858-102](2) 59 Ohio St. 858-101 [59-858-101], OPINION NO. 68-127 (F. ANDREW FUGITT)